DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim should not have any period in the middle of the claim, “second cam tracks.” The period after the cam tracks should be remove.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recites “an active grid device” is not clear, what is it use for.
Regarding claim 1, the claim recites a first configuration, a second configuration and a third configuration, but it is not clear, how a first flap and a second flap rotate from a first configuration, a second configuration and a third configuration, by a motor or by a manual man power.
Regarding claim 9, recite “Motor vehicle” is not consistent with the preamble from claim 1. The depend claim should be consistent with the independent claim. Also, it is clear, what is further limitation of claim 9.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and the closet references of xx don’t disclose an active grid device, comprising first and second cam tracks and 10a first and a second coupling mechanism connecting first and second mobile assemblies, respectively to the first and second cam track, each of the first and second coupling mechanisms comprising at least one connecting rod. The first and second cam tracks are fixed relative to a frame.15 The device also comprises an operating lever rotatable relative to the frame and a first and a second shoe, mobile in translation with respect to the actuating lever. The first and second shoes being able to slide respectively in the first and second cam tracks. The connecting rod of each of the first and second coupling mechanisms being 20articulated respectively on the first and second shoes and the first and second shoes being articulated respectively on the first and second cam tracks. The operating lever can be rotated in relation to the frame between a first, second and third configuration; wherein in the first configuration, each of the first and second flaps is in the closed position;25 in the second configuration, the first flap is in the open position and the second flap is in the closed position and in the third configuration, each of the first and second flaps is in the open position.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618